Citation Nr: 1029020	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
shoulder with impingement syndrome, to include as secondary to 
service-connected residuals of a left elbow chip fracture and 
dislocation.

2.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

3.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision in which the RO, inter alia, 
denied service connection for cold injury residuals of the right 
and left lower extremities, and for arthritis of the right AC 
joint with impingement syndrome.  In September 2008, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in August 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2009.

In April 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, the 
Veteran submitted additional medical evidence directly to the 
Board, along with a waiver of initial RO consideration of the 
evidence.    See 38 C.F.R. §§ 20.800, 20.1304 (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.

As a final preliminary matter, the Board notes that, in an April 
2010 written statement, the Veteran raised the issue of service 
connection for posttraumatic stress disorder (PTSD).  It does not 
appear that the April 2010 claim for service connection for PTSD 
has yet been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

The record reflects that there are outstanding VA medical records 
which may be pertinent to the claims remaining on appeal.

In a May 2008 written statement, the Veteran indicated that he 
had treatment in 2008 at the VA hospital in Bedford, 
Massachusetts and the West Roxbury VA medical center.  In a 
September 2009 written statement, the Veteran indicated that he 
had treatment for his right shoulder at the Bedford VA hospital 
and the Burbank VA clinic in Fitchburg, Massachusetts.  During 
the Veteran's April 2010 Board hearing, he stated that he had 
been treated at the Bedford VA hospital's podiatry clinic, and 
his provider had informed him that he had residuals of a cold 
injury to both feet.  In an April 2010 written statement, a 
physician from the VA medical center in Bedford indicated that 
she had treated the Veteran since 1999 for his right shoulder.

A review of the claims file reveals that there is a November 1998 
outpatient treatment record from the Bedford VA facility.  The 
only other VA records consist of VA examination reports, which 
indicate that examinations were conducted in August 2008 at the 
VA Medical Center (VAMC) in Jamaica Plain, Massachusetts.  There 
is no evidence that the RO requested treatment records from the 
facilities specified by the Veteran and his physician.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-named facilities all 
outstanding records for the Veteran's right shoulder or the lower 
extremities, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Also, while the matters are on remand, to ensure that all due 
process requirements are met, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claims on appeal.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  For the sake of efficiency, in adjudicating these 
claims, the RO should consider the evidence submitted during the 
April 2010 Board hearing (notwithstanding the waiver of initial 
RO consideration of this evidence). 



Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Bedford and 
West Roxbury VAMCs, as well as the VA clinic 
in Fitchburg, all in Massachusetts, all 
outstanding pertinent records of evaluation 
and/or treatment of Veteran's the right 
shoulder and lower extremities.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claims within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence (to include that 
submitted during the April 2010 Board 
hearing) and legal authority.

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


